     Case 2:20-bk-13530-BR   Doc 39 Filed 06/10/20 Entered 06/10/20 13:01:33              Desc
                              Main Document Page 1 of 4



1
2
                                                               FILED & ENTERED
3
4                                                                     JUN 10 2020
5
                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                 Central District of California
6                                                                BY fortier    DEPUTY CLERK


7
                         UNITED STATES BANKRUPTCY COURT
8
                          CENTRAL DISTRICT OF CALIFORNIA
9
                                 LOS ANGELES DIVISION
10
11
12   In re:                                    Case No.: 2:20-bk-13530-BR

13   Jadelle Jewelry and Diamonds LLC,         Chapter 7
14                                             ORDER:
15                                             (1) DIRECTING RACHEL RECHNITZ AND
16                                             JONA RECHNITZ TO FILE JOINT
                                 Debtor(s).    DECLARATION UNDER PENALTY OF
17                                             PERJURY;
18
                                               (2) SETTING DATE BY WHICH
19                                             PETITIONING CREDITORS MAY CONTACT
                                               CREDITORS IDENTIFIED IN JOINT
20                                             DECLARATION AND CONDUCT CERTAIN
21                                             DISCOVERY;

22                                             (3) SETTING DATE FOR HEARING ON
                                               STATUS CONFERENCE; AND
23
24                                             (4) SETTING DATE FOR FILING OF JOINT
                                               STATUS REPORT PRIOR TO STATUS
25                                             CONFERENCE
26                                             Date:      June 9, 2020
27                                             Time:      10:00 a.m.
                                               Courtroom: 1668
28




                                              -1-
     Case 2:20-bk-13530-BR      Doc 39 Filed 06/10/20 Entered 06/10/20 13:01:33          Desc
                                 Main Document Page 2 of 4



1          The Court held a hearing on June 9, 2020 on the following two motions: the
2    “Putative Debtor’s Motion to Dismiss Involuntary Petition and Request for Attorney’s
3
     Fees, Costs and Damages” (“Motion to Dismiss”), filed by the debtor on May 1, 2020,
4
     and the “Petitioning Creditors’ Notice of Motion and Motion for Appointment of Interim
5
     Chapter 7 Trustee” (“Trustee Appointment Motion”) filed on May 19, 2020 by petitioning
6
7    creditors Victor Franco Noval, Peter Marco, LLC and First International Diamond, Inc.

8          Robert S. Marticello, Esq. of Smiley, Wang-Ekvall, LLP appeared on behalf of the
9    debtor. Ronald Richards of the Law Firm of Ronald L. Richards & Associates, APC,
10
     Baruch C. Cohen, APLC and Daniel A. Lev, Esq. of SulmeyerKupetz, A Professional
11
     Corporation, appeared on behalf of the petitioning creditors.
12
13         With respect to the debtor’s Motion to Dismiss, the Court considered the Motion,

14   the petitioning creditors’ Opposition to the Motion, the debtor’s Reply to the petitioning
15   creditors’ Opposition, and all pleadings related to the Motion, Opposition and Reply.
16
           With respect to the petitioning creditors’ Trustee Appointment Motion, the Court
17
     considered the Motion and all related pleadings including the separately filed
18
     declarations of Ronald Richards, Oved Anter, Victor Franco Noval, and Peter Marco,
19
20   the debtor’s Opposition to the Motion, the petitioning creditors’ Reply to the debtor’s

21   Opposition, and all other pleadings related to the Motion, Opposition and Reply.
22         The Court also considered the debtor’s separately filed declarations of Levin
23
     Prado and Marc Williams in Opposition to the Trustee Appointment Motion, the debtor’s
24
     evidentiary objections to the declarations of Oved Anter, Victor Franco Noval, Peter
25
26   Marco and Ronald Richards, the petitioning creditors’ evidentiary objections to the

27   debtor’s Request for Judicial Notice, and all other pleadings related to the Motion,

28   Opposition and Reply.




                                                -2-
     Case 2:20-bk-13530-BR       Doc 39 Filed 06/10/20 Entered 06/10/20 13:01:33                Desc
                                  Main Document Page 3 of 4



1          At the June 9 hearing, the Court ruled on the record on all of the evidentiary
2    objections and heard argument and representations of counsel. After consideration of
3
     all of the above, the Court HEREBY ORDERS AS FOLLOWS:
4
           1. Rachel Rechnitz and Jona Rechnitz (collectively, the “Rechnitz’s”) must file a
5
              joint declaration, sworn under penalty of perjury, which identifies each and
6
7             every one of the debtor’s creditors as of the date of the filing of the involuntary

8             petition on April 6, 2020. The joint declaration shall include, without limitation,
9             the following information with respect to each creditor identified therein:
10
                  a. the name of the creditor;
11
                  b. the nature of the debt owed to the creditor (e.g., consigned jewelry,
12
13                    rent due and owing, etc.);

14                c. the amount of the creditor’s claim;
15                d. whether the creditor’s claim is disputed and, if so, the nature of the
16
                      dispute; and
17
                  e. complete contact information for each creditor including, but not limited
18
                      to, the creditor’s address, telephone number, cell phone number (if
19
20                    known), fax number (if applicable), and email address (if known);

21         2. The Rechnitz’s shall have seven (7) days from the date of this hearing (i.e.,
22            no later than 3:00 p.m. on Tuesday, June 16, 2020) to file their joint
23
              declaration with the Court and serve the declaration on counsel for the
24
              petitioning creditors;
25
26         3. If the Rechnitz’s fail to file the joint declaration by that date and time, the

27            Court will deny the debtor’s Motion to Dismiss and immediately enter an order

28




                                                   -3-
     Case 2:20-bk-13530-BR       Doc 39 Filed 06/10/20 Entered 06/10/20 13:01:33            Desc
                                  Main Document Page 4 of 4



1             for relief in this case. The entry of such an order for relief will render both the
2             pending Motion to Dismiss and Trustee Appointment Motion moot;
3
          4. If the Rechnitz’s file the joint declaration by the required date and time, then:
4
                  a. The petitioning creditors shall have sixty (60) days from the date of
5
                      this hearing (i.e., no later than 3:00 p.m. on August 14, 2020) to
6
7                     contact the creditors listed in the joint declaration to determine if any of

8                     them are willing to join in the involuntary petition;
9                 b. The petitioning creditors shall have the same sixty (60) day period
10
                      within which to conduct discovery of the creditors listed in the joint
11
                      declaration, which discovery shall be limited solely to questions
12
13                    regarding the nature and amount of the creditor’s claim and, if the

14                    creditor’s claim is listed in the joint declaration as disputed, the nature
15                    of such dispute;
16
                  c. The Court shall hold a status conference on this involuntary case on
17
                      August 25, 2020 at 10:00 a.m., and
18
                  d. The parties shall file a joint status report seven (7) days prior to the
19
20                    status conference (i.e., no later than 3:00 p.m. on August 18, 2020).

21        IT IS SO ORDERED.
22                                               ###
23
24
25       Date: June 10, 2020

26
27
28




                                                  -4-
